DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited references are of record; no PTO 892 is attached.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application claim 19 has been amended as follows: 

A device according to claim 17, wherein the network polymer 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 17; the method of claim 21.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Brown (US 2013/0324716) teaches a material represented by PLX-1 (page 5):


    PNG
    media_image1.png
    139
    389
    media_image1.png
    Greyscale

AA is an amine based group containing a crosslinkable group such as vinyl (paragraph 60). AA while being a crosslinkable group lacks the S1 and S2 group as required by the above independent claims





The prior art as exemplified by Cheong (US 2010/0059712) teaches a material represented by C3 (page 3):


    PNG
    media_image2.png
    124
    829
    media_image2.png
    Greyscale

1 and S2 = ester groups is out of scope.
Neither Brown nor Cheong teach, suggest or offer guidance that would render it obvious to modify the above materials to arrive at the limitations of the above independent claims.

Claims 1-25 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786